Citation Nr: 0528718	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-21 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been received regarding the rheumatoid 
arthritis claim, and denied service connection for a right 
knee disorder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2005, a transcript of 
which is of record.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but, as detailed in the 
REMAND portion of the decision, additional development is 
necessary to address the merits of the claims of service 
connection for both the rheumatoid arthritis and the right 
knee disorder.  Accordingly, these issues will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As an additional matter, the Board notes that service 
connection was previously denied for a right knee disorder by 
a November 1999 rating decision, which is the same decision 
which denied the rheumatoid arthritis claim.  However, unlike 
the rheumatoid arthritis claim, the November 1999 rating 
decision denied service connection for a right knee disorder 
as not well grounded.  Thus, it appears that the RO has 
readjudicated the right knee claim on the merits, pursuant to 
section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), which provided that cases denied as not well grounded 
after July 14, 1999, may be readjudicated upon the request of 
the claimant or the Secretary' s own motion.  Since the 
November 1999 rating decision reflects that the rheumatoid 
arthritis claim was denied on the merits, this provision is 
not applicable to that claim.


FINDINGS OF FACT

1.  Service connection was previously denied for rheumatoid 
arthritis by a November 1999 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
but did not initiate an appeal by filing a timely Notice of 
Disagreement (NOD).

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for rheumatoid arthritis bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for rheumatoid 
arthritis, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the VCAA imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  For the reasons stated below, the Board finds 
that new and material evidence has been received, but, as 
detailed in the REMAND portion of the decision, additional 
development is necessary to address the merits of the claims 
of service connection for both the rheumatoid arthritis and 
the right knee disorder.  Accordingly, no further discussion 
of the VCAA is warranted at this time.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection was previously denied for rheumatoid 
arthritis by a November 1999 rating decision, which found 
that the condition neither occurred in nor was caused by 
service.  This decision also found that service connection 
was not warranted on presumptive basis as there was no 
indication of rheumatoid arthritis until many years after 
service.

The Board acknowledges that the veteran submitted a statement 
in December 1999 in which he, among other things, requested 
the RO to "reconsider" his rheumatoid arthritis claim.  
While the veteran's request does tend to convey disagreement 
with the RO's decision, a thorough review of the language 
used in this statement does not reflect he indicated a desire 
for appellate review.  Thus, this statement does not appear 
to be a valid NOD as defined by 38 C.F.R. § 20.201.  As no 
other document appears to be of record which would constitute 
a timely NOD with this denial, the decision is final.  See 
38 U.S.C.A. § 7104(b) (West 1991 and 2002); 38 C.F.R. 
§ 20.1103 (1999 and 2004).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the March 2002 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The evidence on file at the time of the November 1999 rating 
decision included, but was not limited to, the veteran's 
contentions, service medical records, and private post-
service treatment records from Dr. GM which cover a period 
from 1994 to 1999.  In essence, the veteran contended that he 
had rheumatoid arthritis due to an in-service motor vehicle 
accident.  The post-service treatment records confirmed that 
he had rheumatoid arthritis, and service medical records 
dated in February and March 1971 show treatment following a 
motor vehicle accident.  However, X-rays conducted in March 
1971 found his ribs, mandible, right clavicle, and right knee 
to be normal.  Moreover, there were no findings of rheumatoid 
arthritis during service, to include the October 1971 
separation examination.  In fact, on his October 1971 Report 
of Medical History, the veteran checked the box to indicate 
that he did not have arthritis or rheumatism.  Further, 
records dated in April 1999 note that his rheumatoid 
arthritis was of 19 years duration.

The evidence added to the file since the November 1999 rating 
decision includes, but is not limited to, additional 
contentions from the veteran to include at his June 2005 
hearing, additional private medical records which cover a 
period through 2002, a VA X-ray report dated in August 2004, 
a VA MRI report dated in September 2004, as well as reports 
of VA medical examinations in October 2003 and October 2004.

Initially, the Board notes that the 2004 VA X-ray and MRI 
reports relate to the right knee, while the 2003 and 2004 VA 
medical examination reports concern the service-connected 
left ankle disorder.  Thus, this evidence clearly does not 
bear directly and substantially upon the specific matter 
under consideration, specifically the claim of service 
connection for rheumatoid arthritis.

The additional private medical records includes statements 
from Dr. GM in September 2000, October 2001, and January 
2002, which relate the current findings of rheumatoid 
arthritis to the in-service motor vehicle accident.  In the 
September 2000 statement, Dr. GM noted that the veteran had 
been under his care since July 1994 for rheumatoid arthritis, 
and that after careful review of the veteran's history Dr. GM 
thought there was no question the veteran's rheumatoid 
disease was activated and markedly worsened as a result of a 
truck wreck that he sustained in 1971.  Thereafter, in the 
October 2001 statement Dr. GM acknowledged that the 1971 
accident occurred long before the veteran was diagnosed with 
rheumatoid arthritis.  However, Dr. GM stated that what he 
meant to convey was that the injuries sustained at that time 
when added to the veteran's rheumatoid disease years later 
had produced a more severe clinical picture than would have 
occurred with either process alone.  Finally, in the January 
2002 statement, Dr. GM noted that he had reviewed the 
veteran's service medical records as well as pictures of the 
1971 automobile accident, and felt that it was more likely 
than not that his rheumatoid arthritis had been significantly 
aggravated and worsened as a result of the accident.

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Inasmuch as 
competent medical evidence has been received since the last 
prior denial which relates the etiology of the veteran's 
current rheumatoid arthritis to his period of active duty, 
the Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  Once a claim is reopened, VA must address the 
merits of the underlying service connection claim.  For the 
reasons stated in the REMAND portion of this decision, the 
Board concludes that additional development is necessary for 
a full and fair adjudication of the veteran's claim of 
service connection for rheumatoid arthritis.

ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for rheumatoid 
arthritis, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

As noted above, the evidence submitted to reopen a previously 
denied claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  
However, once it has been determined that new and material 
evidence has been received, the presumption that the evidence 
is credible and entitled to full weight no longer applies.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

Here, Dr. GM does not really provide a medical rationale in 
his statements linking the veteran's rheumatoid arthritis to 
the in-service motor vehicle accident.  This is of particular 
significance as even Dr. GM acknowledged in his October 2001 
statement that rheumatoid arthritis was first diagnosed many 
years after the accident.  Simply put, the Board finds that 
it is unclear from the record how injuries which preceded the 
veteran's development of rheumatoid arthritis could have 
aggravated the disability.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  
Here, the Board finds that an examination is necessary in 
order to confirm whether the veteran's current rheumatoid 
arthritis is causally related to his period of active duty, 
to include the motor vehicle accident therein.

Also, the veteran testified that he is receiving Social 
Security disability benefits due to his rheumatoid arthritis.  
VA is required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

As noted at the hearing, the veteran's claims file does not 
contain complete treatment records from Dr. GM.  These 
records must be obtained since they are relevant to the 
veteran's claims.   

With respect to the right knee claim, the Board notes that 
service medical records indicate that the veteran injured his 
knee as a result of the in-service motor vehicle accident, 
although the March 1971 X-rays showed the right knee to be 
normal.  Nevertheless, subsequent records dated in July and 
September 1971 show specific treatment for recurrent right 
knee pain, and includes an impression of chronic right knee 
strain.  Further, there is evidence of a current right knee 
disorder, as documented by the August 2004 VA X-ray report 
and the September 2004 VA MRI report.

The record also reflects that no right knee disorder was 
noted on the veteran's October 1971 separation examination, 
and that on the concurrent Report of Medical History he 
checked the box to indicate he did not have "trick" or 
locked knee.  In addition, similar to the rheumatoid 
arthritis claim, there was no post-service findings of a 
right knee disorder until many years after his separation 
from active duty.  However, as the record reflects the 
veteran was treated for right knee problems during service, 
and there is medical evidence indicating a current right knee 
disorder, the Board finds that an examination is also 
necessary to address the etiology of this disability.  Duenas 
v. Principi, 18 Vet. App. 512 (2004) (where there is an in- 
service notation of a relevant abnormality, a medical opinion 
may be required to aid in substantiating the claim).  
Moreover, the record indicates that the veteran's rheumatoid 
arthritis affects his right knee, and, as such, it appears 
that these service connection claims are inextricably 
intertwined, which further supports the conclusion that a 
remand is necessary with the right knee claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to these claims that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. GM.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records for treatment from 1999 
to the present, as opposed to summaries, 
are needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

4.  After obtaining the above-referenced 
VA and private records, to the extent 
available, schedule the veteran for a VA 
examination by an orthopedist or other 
appropriately qualified clinician to 
address the etiology of his rheumatoid 
arthritis and right knee disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

Following examination of the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the rheumatoid arthritis is causally 
related to active service, to include the 
injuries the veteran sustained as a 
result of the in-service motor vehicle 
accident.  The examiner should be aware 
of the statements provided by Dr. GM when 
addressing this issue.  Moreover, the 
examiner should address whether it is as 
likely as not that any disability of the 
right knee, separate and distinct from 
the rheumatoid arthritis, is causally 
related to active service, to include the 
treatment for recurrent knee pain in July 
and September 1971.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  If the examiner is 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the May 2003 Statement of the Case (SOC), and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


